          Case 1:19-cr-00395-BAH Document 24 Filed 04/27/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §                   No. 1:19-cr-00395
                                                  §
LARRY DEAN HARMON                                 §

DEFENDANT LARRY HARMON’S RESPONSE TO THE GOVERNMENT’S MOTION
  FOR EMERGENCY STATUS HEARING ON DEFENDANT’S CONDITIONS OF
          RELEASE AND RESTRAINING ORDER TO PRESERVE
            CRYPTOCURRENCY ASSETS FOR FORFEITURE

        The Government’s claim that “Harmon has begun to secretly transfer his extensive

cryptocurrency holdings” [Mot. at 4] is false. Harmon has done no such thing. Rather, in

compliance with all orders of this Court, Harmon remains at home, subject to electronic

monitoring, supervised by Pretrial Services. He, his wife, and electronic records can prove as

much. He had nothing to do with the transactions about which the Government and Harmon are

justifiably concerned. To the extent the Government’s Emergency Motion seeks relief against

Harmon, it should be denied. 1


      I.  TO THE EXTENT THE GOVERNMENT ALLEGES A VIOLATION OF
     HARMON’S RELEASE CONDITIONS, THERE WAS NO SUCH VIOLATION AND
                 THE GOVERNMENT HAS NOT PROVEN ONE.

        The Government’s Emergency Motion is notable both for what it requests and for what it

does not request. Oddly considering its allegations, the Emergency Motion does not ask for

revocation of Defendant’s release, even while it insists that Harmon has engaged in bitcoin

“transactions [that] are a direct violation of the defendant’s conditions of release and illustrate




1
       As further explained below, Harmon does not object to a court-supervised process by
which both parties can properly secure seized assets pending the outcome of this litigation.
          Case 1:19-cr-00395-BAH Document 24 Filed 04/27/20 Page 2 of 6




precisely the sort of behavior the government was concerned with in its original detention

memorandum.” [Mot. at 4] That allegation is false. And far from carrying the burden it would

have to bear to revoke Harmon’s release pursuant to 18 U.S.C. § 3142(f), the Government’s motion

is based almost entirely on historical allegations that form the basis of its case and on its

observations of the public bitcoin blockchain. The Government has no recent, direct evidence,

and indeed none exists, that Harmon conducted or directed these thefts of bitcoin. 2 To the extent

the Government now seeks, or would seek in the future, a change in Harmon’s conditions of release

based on the allegations in its Emergency Motion, any change should be denied.

       On the other hand, the Emergency Motion does ask for a status hearing, which Harmon of

course does not oppose. Further, the Emergency Motion asks for a restraining order to him, which

he opposes as unnecessary and inappropriate under the circumstances. As any hearing on the

matter would establish, and as explained below, Harmon did not conduct these transactions, lacks

the capability to conduct such transactions, and thus circumstances suggest a need for unique

procedures designed to ensure that property seized and in the custody of the Court is securely held.


     II. THERE IS NO BASIS FOR A RESTRAINING ORDER DIRECTED TO
     HARMON, BUT HARMON DOES NOT OBJECT TO A COURT-SUPERVISED
            PROCESS FOR BETTER SECURING SEIZED ASSETS.

       Harmon has nothing to do with the transactions about which the Government complains.

Indeed he is very troubled that they occurred. As a technical matter, the Trezor wallets holding




2
        Harmon reiterates his compliance with the terms of release imposed by this Court and
notes that, if required, his wife, Margo would corroborate this assertion through testimony that,
among other things, at the direction of Pretrial Services, she changed the password on the
computer in the home, did not share it with Harmon, and that Harmon has only accessed the
computer in communication with counsel. Harmon also notes that he would not object to
subpoenas to his home’s internet service provider seeking records of the home’s internet traffic.
They would further corroborate his compliance.
                                                -2-
          Case 1:19-cr-00395-BAH Document 24 Filed 04/27/20 Page 3 of 6




the addressees from which these transactions took place can be accessed only by someone

possessing both of two things: the “seed words” (sometimes called “recovery seeds”) and the

“passphrase.” Harmon long ago acknowledged to the Government that he has the passphrase. But,

as the Government also knows, the government seized the device on which the seed words are

contained; Harmon has no access to them. Importantly, someone holding the seed words could

“brute force” or use a computer program to guess, the passphrase, but the reverse isn’t true. See,

e.g., Trezor Wiki, Passphrase, available at https://wiki.trezor.io/Passphrase (explaining that the

“passphrase and recovery seed belong together” and “neither can be used without the other,” and

that if “the passphrase is lost, it can only be found by guessing (brute-forcing)”). Put differently,

while someone with the information possessed by the Government could guess the information

Harmon has; Harmon cannot guess the information the Government has.

       Especially under circumstances like those present here, and considering the nature of our

adversarial system, each party is naturally skeptical of the other. Previously, the Government

repeatedly demanded the passphrases needed to access the bitcoin addresses in question. And as

the Government correctly points out, Harmon had offered the passphrase in exchange for a

stipulation regarding bond. The Government refused. But Harmon has never, and does not now,

object to a court-supervised, independent arrangement to secure the bitcoin stored on the devices

seized by the Government. 3 Especially now that bitcoin have been stolen, Harmon simply distrusts

the Government to conduct such transfers and storage independently.




3
        When first notified of these allegations on Sunday April 26, 2020, undersigned counsel’s
response email to the prosecution team stated that Harmon had not “had any interaction with any
bitcoin or bitcoin wallet” and was not opposed to having a hearing but was opposed to “being
forced to transfer his bitcoin to [the prosecution team].”
                                                -3-
          Case 1:19-cr-00395-BAH Document 24 Filed 04/27/20 Page 4 of 6




       Again, the information needed to conduct these transfers has, since the seizures in this

matter, been in the exclusive possession of the Government. Thus, these transfers raise a likelihood

that some person with access to seized property and information in possession of the Government

is responsible.    Mr. Harmon does not make such observations lightly, but under these

circumstances he respectfully suggests that they must be considered. Given the high-profile nature

of this case as a result of the Government’s publicity of it, and considering past instances of

corruption and theft by Government agents of bitcoin in high profile matters, carefully crafted

procedures to secure the remaining bitcoin are warranted. See, e.g. J. Rosenblatt, Bloomberg,

Second U.S. Agent Agrees to Plead Guilty to Bitcoin Theft, (Jun 23, 2015) available at

https://www.bloomberg.com/news/articles/2015-06-23/second-u-s-agent-agrees-to-plead-guilty-

to-bitcoin-theft (detailing guilty plea of former DEA Agent Carl Force to stealing bitcoins in

investigation of silk road); see also Department of Justice News: Former Secret Service Agent

Sentenced in Scheme Related to Silk Road Investigation, Nov. 7, 2017 available at

https://www.justice.gov/opa/pr/former-secret-service-agent-sentenced-scheme-related-silk-road-

investigation (detailing plea and sentence of second agent convicted twice for corruption relating

to his investigation, this second time for stealing “approximately 1,600 bitcoin from a digital wallet

belonging to the U.S. government” and in which seized bitcoin were being held).

       Thus, Harmon respectfully proposes that a third-party special master be given the devices,

seed words and passphrases and that the special master retain custody of them pending further

order of the Court. See, e.g., United States v. Stewart, 2002 WL 1300059 (S.D.N.Y. 2002)

(appointing special master in criminal prosecution to take custody of and review disputed materials

in prosecution).




                                                -4-
          Case 1:19-cr-00395-BAH Document 24 Filed 04/27/20 Page 5 of 6




                                     III.    CONCLUSION

       Mr. Harmon had nothing to do with the recent bitcoin transfers. As will be discussed in a

subsequent motion this week, Mr. Harmon has insufficient funds with which to retain counsel of

his choosing and anticipates filing, this week, a Motion asking this Court to release funds for that

purpose pursuant to Luis v. United States, 136 S. Ct. 1083, 1088 (2016) (plurality). Mr. Harmon

intends to defend himself vigorously against the Government’s allegations, but he is firmly

committed to doing so in compliance with the law and with the orders of this Court.

       Mr. Harmon respectfully asks that the Government’s Emergency Motion be denied to the

extent it seeks any relief directed to him. Mr. Harmon further asks that the Court appoint a

qualified Special Master to whom the parties be directed to provide the seized bitcoin storage

devices, seed words and passphrases, pending further order of the Court.



                                                      Respectfully submitted,


                                                      /s/ Charles Flood
                                                      Charles Flood
                                                      Flood & Flood
                                                      914 Preston at Main, Suite 800
                                                      Houston, TX 77002
                                                      (713) 223-8877; Fax (713) 223-8877
                                                      charles@floodandflood.com
                                                      Texas Bar License# 00798178
                                                      Fed I.D. 22508
                                                      COUNSEL FOR LARRY HARMON




                                                -5-
          Case 1:19-cr-00395-BAH Document 24 Filed 04/27/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 27, 2020, I filed the foregoing document to the Clerk of Court
using the ECF System for filing and transmittal of a Notice of Electronic Filing which will send
such notice of filing to all filing users.

                                                      /s/ Charles Flood
                                                      Charles Flood




                                                -6-
